THE THIRTEENTH COURT OF APPEALS

                                   13-20-00064-CR


                                  Jose Roberto Veliz
                                          v.
                                  The State of Texas


                                  On Appeal from the
                    63rd District Court of Val Verde County, Texas
                           Trial Court Cause No. 13285CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 7, 2021